Voto disidente emitido por el
Juez Asociado Señor Hernán-dez Denton,
al cual se une el Juez Asociado Señor Rebo-llo López.
Discrepamos de la decisión del Tribunal, que permite a los egresados de la Fundación Facultad de Derecho Eugenio María De Hostos (en adelante la Facultad) tomar los exámenes de reválida que habrán de ofrecerse en septiem-bre de 1998 y en 1999, sin que dicha institución tenga la debida acreditación de este Tribunal y de la American Bar Association (en adelante la ABA). En esencia, esta decisión constituye una acreditación provisional de facto de la Fa-cultad, en clara contravención a nuestro ordenamiento y a la decisión de la ABA. Estamos ante un dictamen contrario a toda nuestra normativa y ante un precedente peligroso que es incompatible con el ideal de una profesión de excelencia.
I
La facultad de autorizar el ejercicio de la abogacía en Puerto Rico ha sido siempre una prerrogativa exclusiva de este Tribunal. Por la naturaleza e importancia de esta pro-fesión, nuestro ordenamiento reglamenta estricta y cuida-dosamente los requisitos y trámites referentes a la admi-sión y el ejercicio de la abogacía y notaría.
*222La Ley Núm. 17 de 10 de junio de 1939, según enmen-dada, 4 L.P.R.A. see. 721 et seq., exige que los aspirantes egresados de universidades de Puerto Rico hayan recibido sus títulos de escuelas de Derecho aprobadas por “la [ABA] y por la Corte Suprema de Puerto Rico”. 4 L.P.R.A. see. 721(3). Además, la Regla 2(a)(2) del Reglamento de la Junta Examinadora de Aspirantes al Ejercicio de la Aboga-cía, 4 L.P.R.A. Ap. VII-B, dispone, en lo pertinente, que para ser admitido al examen de reválida un aspirante tiene que “[h]aber cursado sus estudios de Derecho, obte-nido y aprobado el grado correspondiente al título de abo-gado en una escuela de Derecho acreditada por el Consejo de Educación Superior y por el Tribunal Supremo de Puerto Rico, si cursó sus estudios de Derecho en Puerto Rico”. Respecto a aquellos aspirantes que cursaron sus es-tudios de Derecho en universidades en Estados Unidos, el Reglamento de la Junta Examinadora exige que sus títulos hayan sido obtenidos en Escuelas de Derecho acreditadas por la ABA y por el Tribunal Supremo. Id.
Resulta claro, en consecuencia, que nuestro ordena-miento requiere que los aspirantes de escuelas de derecho de Puerto Rico y los Estados Unidos obtengan sus grados en escuelas acreditadas tanto por el ABA como por el Tribunal Supremo.
El propósito del requisito anteriormente esbozado, el cual no se cuestiona, es garantizar que los aspirantes cur-sen sus estudios en Escuelas de Derecho que cumplan con unas normas mínimas. Entre otras, se requiere que los re-cursos fiscales presentes y futuros de la institución sean adecuados para sostener un programa de educación jurí-dica de calidad. A su vez se exige que la institución esté organizada y administrada adecuadamente, de suerte que pueda utilizar de forma eficiente sus recursos fiscales. Debe tener una facultad que posea un alto nivel de compe-tencia, preparación, experiencia pedagógica e investi-gativa. Además, se requiere que la institución tenga unas *223facilidades físicas que atiendan las necesidades del estu-diantado, incluyendo una biblioteca con una colección com-pleta de libros y revistas. La institución debe contar con un programa académico que le ofrezca a sus estudiantes los conocimientos y las destrezas que requiere la abogacía. Fi-nalmente, se exigen unos requisitos de admisión que ase-guren que únicamente se admitan solicitantes que estén capacitados para completar de forma satisfactoria su pro-grama académico y, posteriormente, lograr su admisión al ejercicio de la abogacía.
Estas normas fueron extendidas al proceso de acredita-ción de la Facultad el 20 de diciembre de 1996. Al respecto, mediante una resolución, designamos un Comité de Acre-ditación para que evaluara la Facultad “usando como base los criterios pertinentes de la ABA (Standards for Provisional Approval of Law Schools), que son los que, de ordina-rio, se utilizan para la acreditación inicial de todas las Es-cuelas de Derecho de Puerto Rico y de Estados Unidos, y los que la peticionaria afirma que ya satisface”. In re Fund. Fac. Der. E. Ma. De Hostos, 142 D.P.R. 176 (1996).
Sorprende, pues, que sin siquiera cumplir con los crite-rios mínimos requeridos por la ABA y sin la acreditación provisional que, de ordinario, inicialmente se le concede a las Escuelas de Derecho que están comenzando sus opera-ciones, la mayoría del Tribunal abra esta brecha. Autorizar a tomar el examen de révalida a estudiantes de una insti-tución que el Tribunal reconoce que “tiene todavía limita-ciones sustanciales que impiden que este Foro le extienda ahora la acreditación requerida por la Regla 2(a)(2) del Re-glamento de la Junta de Aspirantes al Ejercicio de la Abo-gacía, [supra]”, es contrario a toda nuestra normativa. Re-solución, pág. 217.
Preocupa en particular que, a pesar del tiempo conce-dido el 13 de agosto del año pasado, la Facultad no ha subsanado las graves deficiencias detectadas por nuestro Comité de Acreditación. Como correctamente concluye la *224Resolución del Tribunal, la institución “no cuenta con la solidez presupuestaria necesaria para atender de manera segura y adecuada sus gastos operacionales y de financia-miento, que incluyen los relativos a su programa de mejo-ras permanentes y a la construcción del edificio destinado a la Biblioteca”. Resolución, pág. 218.
Con una gran ambivalencia, la mayoría del Tribunal re-conoce que la susodicha Facultad no tiene una solidez fi-nanciera que le brinde a los estudiantes matriculados la seguridad de que la institución puede sostenerse; sin embargo, de facto, la acredita provisionalmente. Contrario a las mejores normas de reglamentación, ello permite que esta institución continúe operando sin ninguna garantía de que no cerrará en cualquier momento y de que sus es-tudiantes no perderán sus años de estudio e inversiones en matrícula, libros y hospedaje. Tampoco existen indicios de que la institución tiene los recursos para cumplir con los planes de expansión requeridos por la ABA para la acredi-tación provisional.
Resulta ilógico que la mayoría, no obstante estar cons-ciente de que la Facultad ha “demostrado serias dificulta-des para reclutar estudiantes cuyos índices de ingreso sean comparables con los estudiantes de las tres Escuelas de Derecho acreditadas de Puerto Rico”, de facto, la acredita provisionalmente hasta el 2000. Resolución, pág. 218. Ade-más, la autoriza a continuar con su política actual de ad-misión, que con toda probabilidad dificultará la aprobación de la reválida. Así lo corrobora la experiencia reciente a la luz de los resultados obtenidos por sus egresados. Esta re-vela que sus índices de aprobación son marcadamente in-feriores a los de las otras Escuelas de Derecho acreditadas. Por otro lado, no hay ninguna exigencia de este Tribunal ni compromiso por parte de la Facultad de modificar sus nor-mas de admisión o retención para corregir esta grave deficiencia.
*225f — 1 l — l
La decision del Tribunal es contraria a todas las medi-das adoptadas durante los últimos años por la Junta Exa-minadora de Aspirantes al Ejercicio de la Abogacía con las escuelas acreditadas, con el propósito de mejorar sus crite-rios de admisión. Aunque el Tribunal reconoce que las me-didas adoptadas por la Junta y las escuelas acreditas han resuelto el problema del porcentaje tan alto de aspirantes suspendidos en las reválidas del pasado, al autorizar a los egresados de la Facultad a tomar el examen de reválida se establecen las condiciones para que en los próximos años se repita la historia. Nos preocupan las implicaciones que esta decisión tiene sobre los esfuerzos de los profesionales que han brindado gratuitamente su tiempo para mejorar la calidad de la educación jurídica en Puerto Rico. ¿Con qué fuerza moral vamos a solicitar su colaboración en el fu-turo? ¿Cómo habremos de convencer a las escuelas acredi-tadas que continúen con sus planes de mejoramiento si el Tribunal permite que otra entidad continúe operando sin cumplir con los criterios mínimos de calidad y de solvencia económica?
Finalmente, sorprende que la mayoría del Tribunal per-mita que los egresados de una facultad que no ha recibido la acreditación provisional de la ABA puedan tomar la re-válida hasta el 2000. De nuevo, con gran ambivalencia, el Tribunal reconoce la importancia de esta acreditación, pero de facto ignora que dicho organismo denegó la acreditación provisional a la Facultad. Aunque el Tribunal expresa que no puede tomar livianamente la ausencia de dicha acredi-tación, en sustrato descarta todos los fundamentos válidos de la ABA para denegar esa certificación. Dicho organismo en particular concluyó que la Facultad no demostró que cumplía sustancialmente con los estándares de la ABA ni presentó un plan confiable para subsanar las deficiencias *226encontradas y cumplir con los requisitos durante los próxi-mos tres (3) años. Si actualmente los criterios de la ABA no son realmente rectores al evaluar esta solicitud, ¿cuáles usaremos para evaluar a los egresados de las Escuelas de Derecho de Estados Unidos? ¿Los de las universidades ex-tranjeras? ¿No estamos inconscientemente dando un trato preferente y discriminatorio susceptible de impugnación judicial?
Estamos ante un precedente peligroso que es contrario a todas las medidas adoptadas en los últimos años para me-jorar la educación jurídica en Puerto Rico. Con el mayor de los respetos a los compañeros Jueces del Tribunal, enten-demos que la decisión destruye toda una normativa regla-mentaria, la seriedad de los trámites de acreditación de Escuelas de Derecho y la admisión de aspirantes a los exá-menes de reválida.